Citation Nr: 1802424	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-35 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for PTSD prior to February 11, 2016, and higher than 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned a 30 percent rating effective from November 15, 2012, and a 70 percent rating effective from February 11, 2016.

In a June 2017 rating decision, the RO found that there was clear and unmistakable error in the assignment of the November 15, 2012, effective date.  It assigned a new effective date of March 8, 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's claim for an acquired psychiatric condition was received on March 8, 2013.

2.  Prior to August 21, 2014, PTSD was manifested by depression and mood disturbance, sleep impairment, panic attacks; from August 21, 2014, to February 10, 2016, PTSD was manifested by infrequent suicidal ideation and unprovoked irritability; from February 11, 2016, PTSD was manifested by gross impairment in thought process or communication, auditory hallucinations, and homicidal ideation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 8, 2013, for the grant of service connection for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  Prior to August 21, 2014, the criteria for an initial rating higher than 30 percent for PTSD have not been met; from August 21, 2014, to February 10, 2016, the criteria for a 50 percent rating have been met; from February 11, 2016, the criteria for a 100 percent rating have been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."

As noted above, the RO initially assigned an effective date of November 15, 2012, when it granted service connection for PTSD in the May 2016 rating decision.

A review of the claims file shows the Veteran filed claims for service connection on both November 15, 2012, and March 8, 2013.  In the November 2012 submission, the Veteran filed claims for his feet, back, and blood in his urine.  A separate written statement also referenced headaches with shoulder and arm pain.  There is no reference to PTSD, depression, or any other condition that could be construed as a claim for an acquired psychiatric disability.

In the March 2013 submission, the Veteran specifically referenced depression as a claimed condition.  Based upon these facts, the RO issued the June 2017 rating decision which changed the effective date for the grant of service connection for PTSD from November 15, 2012, to March 8, 2013.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating VA adjudicators must consider all potentially relevant diagnoses, even if not the condition specifically being claimed).

The Veteran and his representative have argued for an effective date of November 15, 2012.  See Hearing Transcript at 3-4.  In support of their argument, they submitted a printout from the Veteran's online "eBenefits" account which shows that all of the Veteran's claims, including depression, were submitted on November 15, 2012.  The Board has considered this evidence.  However, the law and regulation above clearly state that the effective date will be based on the date the claim was received.  Given that a review of the actual submissions from the Veteran shows that his claim for an acquired psychiatric disorder was received in March 2013, separate from those claims received in November 2012, the listing of a particular date in eBenefits is not especially probative.  The Board regrets any confusion resulting from this discrepancy.  Nevertheless, because the actual claim form was received on March 8, 2013, that is the correct effective date for the grant of service connection for PTSD.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's PTSD is rated under Diagnostic Code 9411, which is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Prior to February 11, 2016, he was assigned a 30 percent rating.  From that date, he is assigned a 70 percent rating.

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

A veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013).  Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  They are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

In this case, a rating higher than 30 percent is not warranted prior to August 21, 2014.  The evidence during that period includes VA records from April 2013 in which the Veteran reports experiencing bouts of depression.  During an August 2013 general VA examination, the Veteran reported experiencing flashbacks and needing to consume some alcohol to help him sleep.  In VA records from July 2014, the Veteran reported having episodes of anxiety which included shortness of breath and "freezing up."  He endorsed sleep difficulty, flashbacks, depression, and mood instability.

The symptoms demonstrated during this period (depression and mood disturbance, sleep impairment, panic attacks) are all within the purview of the assigned 30 percent rating.  The evidence does not demonstrate symptoms which are more severe or frequent (panic attacks more than once a week, speech abnormalities, long-term memory impairment, etc.) to warrant a 50 percent rating.

From August 21, 2014, to February 10, 2016, a 50 percent rating is warranted.  VA records from August 21, 2014, show the Veteran reported getting into verbal confrontations which frightened other people.  He did not have active suicidal ideation or intent and stated that he "does not want to jump off a bridge or anything like that," but also stated that if he were to die, he would "be OK with that."  These symptoms (passive thoughts of death, unprovoked irritability) are consistent with a 50 percent or even 70 percent rating.  However, in September 2014, the Veteran denied any suicidal ideation and denied any interest or need for mental health treatment.  He was noted to be calm, cooperative, and easy to laugh and joke at the time.  This suggests that his symptoms did not manifest with sufficient frequency or duration to satisfy the 70 percent rating criteria.  Nevertheless, for the period in question, they indicate a worsening of his condition that warrants a 50 percent rating.

From February 11, 2016, the Board finds that a 100 percent rating is appropriate for PTSD.  The currently assigned 70 percent rating for this period contemplates a significant amount of the symptomatology demonstrated during this period, including suicidal ideation, neglect of personal hygiene, and unprovoked irritability with periods of violence.  However, there are specific findings which suggest that the 100 percent rating is appropriate.  During a February 2016 VA examination, the examiner noted gross impairment with thought process or communication.  The Veteran spoke in a disorganized manner with impoverished content, and was oriented but did not appear to be appropriately engaged with his surroundings.  

In addition, VA records from April 2017 and June 2017 show that the Veteran was having a conflict with a supervisor at work, and felt angry enough to hurt her.  The treating clinician felt that the Veteran's report was sufficient to warrant a risk assessment regarding whether the medical staff had a duty to warn the Veteran's supervisor.  Ultimately, the assessment was negative and determined that the Veteran did not present an imminent risk of harm.

Nevertheless, a July 2017 VA examination also noted gross impairment in thought process or communication.  The Veteran struggled with sustained focus and concentration, and described transient auditory hallucinations in the form of people screaming for help.  There was also evidence of tangential and scattered thinking, as well as questionable reality testing as the Veteran tended to misperceive the behaviors and intentions of others.

Finally, VA records from August 2017 show the Veteran was recently suspended from work until he could show he was receiving mental health treatment.  He again reported hallucinations, which were assessed as "baseline for patient."

Given that the Veteran has demonstrated some of the criteria found in the 100 percent rating (gross impairment of communication, persistent hallucinations, a danger of hurting others), the Board will resolve doubt in his favor and conclude that the overall weight of the evidence is at least in equipoise as to whether his PTSD results in total impairment during the period in question.

Notably, during the October 2017 hearing, the Veteran's representative raised the issue of whether an extraschedular rating would be appropriate for the Veteran's PTSD.  The Board has considered such a rating for the period prior to February 11, 2016, when the Veteran is not assigned a 100 percent rating.  Under Thun v. Peake, 22 Vet. App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.

However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's documented sleep impairment, mood disturbances, depression, panic attacks, and suicidal ideation are all expressly contemplated by the criteria in the General Rating Formula for Mental Disorders.  Indeed, as noted above, the symptoms listed in that formula are merely examples that would justify a particular rating, and do not constitute an exhaustive list.  There is no indication that the Veteran's PTSD results in any symptoms that fall so far outside these inherently broad rating criteria as to render their application inadequate.  Therefore, an extraschedular rating is not warranted in this case.


ORDER

An effective date earlier than March 8, 2013, for the grant of service connection for PTSD is denied.

An initial rating higher than 30 percent for PTSD prior to August 21, 2014, is denied.

An initial rating of 50 percent for PTSD is granted from August 21, 2014, through February 10, 2016.

An initial 100 percent rating for PTSD is granted from February 11, 2016.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


